Sub-Item 77I. Terms of New or Amended SecuritiesDREYFUS INVESTMENT FUNDS(the "Registrant")-Dreyfus/The Boston Company Small Cap Growth Fund -Dreyfus/The Boston Company Small/Mid Cap Growth Fund -Dreyfus/The Boston Company Small Cap Value Fund -Dreyfus/Newton International Equity Income Fund -Dreyfus/Standish Intermediate Tax-Exempt Bond Fund At a meeting held on April 24-25, 2013, the Registrant's Board of Trustees approved the creation of an additional class of shares, Class Y shares, descriptions of which appear in the documents, or section of the documents, incorporated by reference below: 1. The disclosure in the Registrant's Prospectus under the headings "Fees and Expenses," "Performance" and "Purchase and Sale of Fund Shares" in the "Fund Summary" section and "Buying and Selling Shares," "Services for Fund Investors" and "Financial Highlights" in the "Shareholder Guide" section and the disclosure in the Registrant's Statement of Information, on the cover page and under the headings "Share Ownership," "Shareholder Services," "Additional information About How to Buy Shares" and "Additional Information About Shareholder Services" is incorporated by reference to Post-Effective Amendment No. 162 to the Registrant's Registration Statement on Form N-1A, filed on June 26, 2013, effective as of July 1, 2013 ("Amendment No. 162"). 2. The Registrant's Rule 18f-3
